Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about September 10, 2008, which, upon the parties’ respective objections to the Support Magistrate’s order, entered June 3, 2008, dismissing petitioner’s petition for a downward modification in child support, vacated the June 3, 2008 order and reinstated a June 30, 2006 support order of $1,817 per month, unanimously affirmed, without costs.
Petitioner failed to show a substantial change in circumstances warranting a downward modification of the support award (see Matter of Sullivan v Sullivan, 22 AD3d 415 [2005]). He provided no documentation to substantiate his claimed income or his claimed receipt of public assistance. He failed to produce an up-to-date diary detailing his job search for work commensurate with his training and experience (see O’Brien v McCann, 249 AD2d 92 [1998]).
Petitioner was properly advised of his right to counsel. We have considered petitioner’s remaining contentions and find them unavailing. Concur — Gonzalez, PJ., Saxe, Sweeny, Acosta and Renwick, JJ.